           Case 1:16-cv-03922-JMF Document 11 Filed 12/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DANIEL ROJAS,                                                          :
                                                                       :
                                    Movant,                            :     16-CV-3922 (JMF)
                                                                       :
                  -v-                                                  :     11-CR-208 (JMF)
                                                                       :
UNITED STATES OF AMERICA,                                              :   ORDER OF DISMISSAL
                                                                       :
                                    Respondent.                        :
                                                                       :
---------------------------------------------------------------------- X


JESSE M. FURMAN, United States District Judge:

         The Court has received a letter from Defendant advising that he has moved the New York
State Parole Division to quash a New York State “parole detainer.” See ECF No. 37.1
Defendant does not appear to ask this Court for any relief, and the gravamen of his complaint
relates to the conduct of state authorities, not to his federal sentence. Accordingly, the Court will
take no action in connection with Defendant’s letter.

        As Defendant has not made a substantial showing of the denial of a constitutional right, a
certificate of appealability will not issue. See 28 U.S.C. § 2253; see also Lozada v. United
States, 107 F.3d 1011, 1015-16 (2d Cir. 1997), abrogated on other grounds by United States v.
Perez, 129 F.3d 255, 259-60 (2d Cir. 1997). Moreover, this Court certifies pursuant to Title 28,
United States Code, Section 1915(a)(3) that any appeal from this Order would not be taken in
good faith, so in forma pauperis status is denied. See Coppedge v. United States, 369 U.S. 438,
444-45 (1962).

       The Clerk of Court is directed to mail a copy of this Order to Defendant at the following
address: Reg. No. 64109-054, U.S.P. Victorville, P.O. Box 3900, Adelanto, CA 92301.
        SO ORDERED.

Dated: December 16, 2020
       New York, New York




1
        The Court notes that Judge Scheindlin, to whom Defendant addressed his letter, has
retired from the bench. Defendant’s case was reassigned to the undersigned on May 26, 2016.
